Citation Nr: 0525519	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-01 719	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

What evaluation is warranted for neuropathy of the left lower 
extremity since October 5, 1999?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had military service from March 1955 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The veteran was scheduled to attend a Board videoconference 
hearing with respect to his claim on September 29, 2005.  As 
discussed below, he died in August 2005. 

The Board also notes that the veteran was issued a statement 
of the case in May 2005 as to the issue of entitlement to 
service connection for right lower extremity disability.  No 
further communication from the veteran or his representative 
was thereafter received prior to his death; the referenced 
issue consequently was never perfected for appellate review.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1955 to December 1958.

2.  On September 9, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Hartford, Connecticut, that the veteran died in August 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.






		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


